DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 5/22/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 425.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howard (10,630,397).
Howard discloses a method comprising: providing a first antenna (100) having an operating wavelength corresponding to an operating frequency of less than 300 MHz (column 8, lines 15-19); providing an unmanned aerial system (400), the unmanned aerial system comprising a second antenna (410); controlling the unmanned aerial system to move between set points of a plurality of set points, the plurality of set points forming a three dimensional pattern around the first antenna (Figs. 3, 5B, 5C); measuring, at each set point of the plurality of set points and by the second antenna, first radiation data emitted by the first antenna and generating a radiation pattern of the first antenna based on the first radiation data (column 4, lines 22-53 and line 65-column 5, line 49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (10,630,397) in view of Berman et al. (2011/0174922).
Regarding claims 10 and 15, Howard discloses a method comprising: providing a first antenna (100) having an operating wavelength corresponding to an operating frequency between 30 and 300 MHz (column 8, lines 15-19); 
providing an unmanned aerial system (400), the unmanned aerial system comprising a second antenna (410);
providing a suspending structure for the first antenna, the suspending structure comprising: an aerostat (200) attached to the first antenna and configured to suspend the first antenna at a height above ground; 
controlling the unmanned aerial system to move between set points of a plurality of set points, the plurality of set points forming a three dimensional pattern around the first antenna (Figs. 3, 5B, 5C); measuring, at each set point of the plurality of set points and by the second antenna, first radiation data emitted by the first antenna and generating a radiation pattern of the first antenna based on the first radiation data (column 4, lines 22-53 and line 65-column 5, line 49).
 extension tether cords could extend from the bottom of the net sheets or from the bottom ends of the tether cords 46 down to the main ground anchors 60.”  Concerning the second line note [0044]: “In alternative embodiments, the angled tether cords 64 may be attached to the main tether cords 46 or to the net sheets 44 such that holding the net sheets in place will also hold the attached balloons in place.”
It would have been obvious to one of ordinary skill in the art to adopt the claimed approach as taught by Berman when looking to implement the disclosed configuration of Howard of a balloon “to face a wind”, the approach being known to achieve such configuration as shown by Berman and having the predictable advantage of holding the balloon in place as specifically taught, and including tethering the antenna itself to the 
Regarding claims 11-12, Howard discloses the claimed cylindrical pattern (Fig. 5B).
Regarding claim 13, Howard discloses a set angle between the set points (ΔΦ, note erroneously indicated in the text as “Aq”, column 5, lines 31-34) but does not specify any particular angle. However, it would have been obvious to one having ordinary skill in the art to set the angle ΔΦ to 30 degrees to achieve a desired balance between speed (i.e. number of samples) vs. radiation pattern detail.  It is well-settled that optimizing a result effective variable is well within the expected ability of a person of ordinary skill in the subject art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Regarding claim 14, Howard discloses that the unmanned aerial system further comprises rotors (See Fig. 4) and a global positioning system (440), and further comprising programming the unmanned aerial system to follow a flight plan, the programming comprising moving the unmanned aerial system between the set points of the plurality of set points (column 8, lines 53-60).  Howard is not found to specify that the drone is paused at each set point of the plurality of set points to allow measuring the first radiation data.  However, implementing such a pause would have been obvious, if not already implicit to one of ordinary skill in the art having the disclosure of Howard so as to achieve ideal test conditions, thereby avoiding phase and amplitude errors caused by motion in the measurements (column 1, line 65- column 2, line 4) with predictable results.  

Regarding claims 18 and 19, Howard discloses the height above ground of the first antenna is equal to or greater than three times the operating wavelength and at least 100 meters (column 8, lines 15-19, 30-32; wavelength of 100 MHz = ~3 meters)).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly presented claim 20 introduces a frequency range of “less than 300 MHz”, whereas the specification is found to specifically indicate operation ranges of 3-30 MHz (HF band) and 30-300 MHz (VHF band). There is nothing apparent that indicates that frequencies of 0-2 MHz are included in the invention as originally filed; as such new claim 20 introduces new matter.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to measurement of antenna emissions using an unmanned aerial system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646